El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
La cuestión a resolver en este recurso es si a la acción de desahucio concedida por el artículo 1477 del Código CiviR(1) se aplica aquella parte del artículo 12-B de la Ley de Alqui-leres Razonables, según fué enmendado por la Ley núm. 24 de 21 de agosto de 1948 (6ta., 7ma. y 8va. Ses. Extraor., 1948, (pág. 239)) (2) que exige como una condición prece-dente a la interposición de la demanda de desahucio, que se notifique al inquilino la intención de recobrar la propiedad con no menos de seis meses de antelación.
El peticionario trabajaba en la Manatí Packing Company mediante un contrato de servicios por precio de $30 sema-nales. Por razón de dicho contrato, el peticionario ocupaba, como vivienda, una casa de su principal sin pagar canon al-guno. El peticionario fué despedido de su empleo y habiendo rehusado dejar la casa a la libre disposición de su principal de modo que pudiese ser ocupada por su sucesor en el em-pleo, el principal instó demanda de desahucio en la corte inferior, basándose en el artículo 1477 del Código Civil. El demandado aceptó las alegaciones de la demanda, pero alegó *37que la corte carecía de jurisdicción para conocer del caso por no habérsele notificado con seis meses de anticipación el pro-pósito de recobrar la posesión del local, de conformidad con el artículo 12-B de la Ley de Alquileres Razonables. La corte decretó el desahucio del demandado quien radicó la pe-tición de certiorari que nos ocupa.
 Tratándose de una cuestión que se suscita por primera vez en esta jurisdicción, expedimos el auto. Este caso no cae dentro del ámbito de la Ley de Alquileres Razonables. Esta es una legislación de emergencia, aplicable exclusivamente a propiedades en el mercado de alquileres. Su fin primordial es proteger al inquilino contra aquellos arrendadores que valiéndose de la escasez de viviendas, aumentan la renta irrazonablemente o recurren a diversas prácticas de especulación. Mas en el presente caso no se trata de un local que se halle en el mercado de alquileres. El peticionario lo ocupaba como un incidente de su empleo y al cesar lo principal, es decir, el contrato de servicios, con lo principal eesó lo accesorio, que era la ocupación de la vivienda. El caso es el mismo del sirviente doméstico que por razón de su empleo recibe alojamiento en la casa de su principal. Despedido el sirviente debe desalojar el local que ocupa de la propiedad de su principal para que éste pueda alojar al sucesor,

Procede anular el auto expedido y devolver el caso a la corte inferior para ulteriores procedimiento's consistentes con esta opinión.


 El artículo 1477 del Código Civil prescribe:
“La despedida de los empleados de labranza, menestrales, artesanos y demás trabajadores asalariados a que se refieren los artículos anteriores, da derecho para desposeerlos de toda herramienta y edificios que ocuparen por razón del contrato. ’ ’


 El artículo 12-B, según enmendado, prescribe, en lo pertinente:
“En cualquier otro caso en que pueda promoverse la acción de desahucio bajo legislación insular o federal, el demandante no podrá radicar su demanda hasta después de haber notificado por escrito de modo fehaciente al inquilino su intención de recobrar la propiedad con no menos de seis meses de antelación a la fecha de la presentación de la demanda de desahucio.”